Foed, Judge:
The above case Fas been submitted for decision upon a written stipulation entered into by and between counsel for the respective parties which reads as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” and initialed ESF Jr. (Commodity Specialist’s Initials) by Commodity Specialist Ernán S. Francks, Jr. (Commodity Specialist’s Name) on the invoices covered by the subject protest and assessed with duty at the rate of 180 per doz. plus 8% ad valorem, under Item 646.81, TSUS, as padlocks: Not of cylinder or pin tumbler construction: Over 1.5 inches but not over 2.5 inches in width, consists of padlocks measuring 1¾6 inches in width, and claimed dutiable at 120 per doz. plus 8% ad valorem under Item 646.80, TSUS.
IT IS FURTHER STIPULATED AND AGREED that said merchandise is the same as that involved in B. & W. Wholesale Supply Co., Inc. v. United States, Abs. 69187, and the record therein 'be incorporated herein, and that the protest be submitted on this stipulation and limited to the articles marked “A” as aforesaid.
Accepting the foregoing stipulation of fact and following the authority cited, B. & W. Wholesale Supply Co., Inc. v. United States, Abstract 69187, we find and hold the merchandise marked “A” and initialed ESF Jr. on the invoice by Commodity Specialist Ernán S. Francks, Jr., consiste of padlocks not of pin tumbler or cylinder construction, measuring 1⅞6 inches in width. Therefore, the claim in the protest that said merchandise is properly dutiable at 12 cents per dozen, plus 8 per centum ad valorem, under the provisions of item 646.80, Tariff Schedules of the United States, is sustained.
Judgment will be entered accordingly.